DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim limitation “...a blood vessel...” in line 8 should be amended to read –the --.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation “...the length...” in line 3 should be amended to read –a --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a speckle density determination unit for determining a speckle density value...” (claim 1, and all dependent claims thereof); “a blood flow rate determination unit for determining a blood flow...” (claim 1, and all dependent claims thereof); “a speckle density providing unit for 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Regarding claim 15, clams recite computer program code which is construed as software data structures.  Data structures not claimed as embodied in non-transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g. Warmerdam, 33 F.3d at 1361, 31 USPQ 2d at 1760 (claim to a data structure per se held non-statutory).  Such claimed data structures do not define any structural and functional relationships between the data structure and other claimed aspects of the invention that permit the data structure’s functionality to be realized.  In contrast, a claimed non-transitory computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and thus are statutory.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Regarding claims 1-15, claim element "“a speckle density determination unit for determining a speckle density value...” (claim 1, and all dependent claims thereof); “a blood flow rate determination unit for determining a blood flow...” (claim 1, and all dependent claims thereof); “a speckle density providing unit for providing a blood speckle density value...” (claim 2, and all dependent claims thereof); “a speckle density providing unit for providing a blood speckle density value...” (claim 7, and all dependent claims thereof); “a fluid introduction unit for introducing a fluid...” (claim 8 and all dependent claims thereof); “blood flow determination apparatus for determining a blood flow value...” (claim 8, and all dependent claims thereof); “a speckle density providing unit” (claim 13, and all dependent claims thereof); “a blood flow rate determination unit “ (claim 13, and all dependent claims thereof) are limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function.  Therefore, the applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the claimed limitations. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-15, claim element "“a speckle density determination unit for determining a speckle density value...” (claim 1, and all dependent claims thereof); “a blood flow rate determination unit for determining a blood flow...” (claim 1, and all dependent claims thereof); “a speckle density providing unit for providing a blood speckle density value...” (claim 2, and all dependent claims thereof); “a speckle density providing unit for providing a blood speckle density value...” (claim 7, and all dependent claims thereof); “a fluid introduction unit for introducing a fluid...” (claim 8 and all dependent claims thereof); “blood flow determination apparatus for determining a blood flow value...” (claim 8, and all dependent claims thereof); “a speckle density providing unit” (claim 13, and all dependent claims thereof); “a blood flow rate determination unit “ (claim 13, and all dependent claims thereof) are limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 2, the claim limitation “the blood flow determination apparatus” in line 2 is indefinite because it is unclear if claim 2 is referring to the blood flow rate determination unit as recited in claim 1, or if “the blood flow determination apparatus” is a separate element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0317359; hereinafter Wilson), in view of Lichty, II et al. (US 2013/0072907; hereinafter Lichty).
Regarding claims 1 and 15, Wilson discloses fluid flow measurement system and methods.  Wilson shows a blood flow determination apparatus (see 200 in fig. 2; par. [0021]), comprising: a speckle density determination unit for determining a speckle density value being indicative of a level of a speckle density in an ultrasound image of an inner lumen of a blood vessel (see par. [0021]; [0036], [0037], [0042]), which has been generated at an imaging location being behind an introduction location with respect to a flow direction of blood within the blood vessel (see par. [0021]; par. [0036], [0037], [0042]; fig. 5A-C), wherein at the introduction location a fluid has been introduction into the blood vessel at a volumetric fluid flow rate (see abstract; par. [0006], par. [0031], [0040]), a blood flow rate determination unit for determining a blood flow value being indicative of a volumetric blood flow rate based on the determine speckle density value and the volumetric fluid flow rate (see abstract; par. [0031]).
But, Wilson fails to explicitly state that the introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate. 
Lichty discloses an ultrasound visualization of intravascular device.  Lichty teaches introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate (see par. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate in the invention of Wilson, as taught by Lichty, to prevent unnecessary overflow or undertreatment of media within the vein. 
	Regarding claim 2, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows wherein the blood flow determination apparatus further comprises a speckle density providing unit for providing a blood speckle density value being indicative of the level of the speckle density in an ultrasound image only showing blood (see par. [0036], [0042], [0043], [0045], [0047], [0048]) and for providing a fluid speckle density value being indicative of the level of the speckle density in an ultrasound image only showing the fluid (see par. [0036], [0042], [0043], [0045], [0047], [0048]), wherein the flow rate determination unit is adapted to determine the blood flow value also based on the blood speckle density value and the fluid speckle density value (see abstract; par. [0031]).
	Regarding claim 3, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows wherein the speckle density providing unit is adapted to determine the blood speckle density value based on a further ultrasound image of the inner lumen of the blood vessel which has been generated at a location at which the inner lumen of the blood vessel only contains blood (see par. [0036], [0042], [0043], [0045], [0047], [0048]).
Regarding claim 4, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows wherein the speckle density determination unit is adapted to determine the speckle density value such that it is indicative of an average of levels of speckle densities in at least in some of several ultrasound images which has been generated from different times at the imaging location which the fluid has been continuously introduced into the blood vessel (see par. [0021], [0036], [0042], [0043], [0045], [0046], [0047], [0048]).
Regarding claim 5, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows wherein the speckle density determination unit is adapted to consider the entire region of the ultrasound image which corresponds to the inner lumen of the blood vessel for determine the speckle density value (see par. [0036], [0042], [0043], [0045], [0047], [0048]).
Regarding claim 8, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows a fluid introduction unit for introducing a fluid into the blood vessel with a volumetric fluid flow rate at an introduction location (see 250 in fig. 2; par. [0027]), an ultrasound unit for generating an ultrasound image of an inner lumen of the blood vessel at an imaging location being behind the introduction location with respect to a flow direction of the blood within the blood vessel (see par. [0021], [0022], [0023]).
Regarding claim 10, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above for claim 1, furthermore, Wilson shows IVUS probe for generating the ultrasound image of the inner lumen of the blood vessel (see par. [0005]).
Regarding claim 13, Wilson discloses fluid flow measurement system and methods.  Wilson shows determining a speckle density value being indicative of a level of a speckle density in an ultrasound image of an inner lumen of a blood vessel (see par. [0021]; [0036], [0037], [0042]), which has been generated at an imaging location being behind an introduction location with respect to a flow direction of blood within the blood vessel (see par. [0021]; par. [0036], [0037], [0042]; fig. 5A-C), wherein at the introduction location a fluid has been introduction into the blood vessel at a volumetric fluid flow rate (see abstract; par. [0006], par. [0031], [0040]), determining a blood flow value being indicative of a volumetric blood flow rate based on the determine speckle density value and the volumetric fluid flow rate (see abstract; par. [0031]).
But, Wilson fails to explicitly state that the introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate. 
Lichty discloses an ultrasound visualization of intravascular device.  Lichty teaches introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate (see par. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate in the invention of Wilson, as taught by Lichty, to prevent unnecessary overflow or undertreatment of media within the vein. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0317359; hereinafter Wilson), in view of Lichty, II et al. (US 2013/0072907; hereinafter Lichty) as applied to claim 1 above, and further in view of Mourad et al. (US 2005/0015009; hereinafter Mourad).
Regarding claim 6, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state using a non-linear relation. 
Mourad discloses an ultrasound system. Mourad teaches using a non-linear relation (see abstract; par. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of a non-linear relation in the invention of Wilson and Lichty, as taught by Mourad, to accurately calculate blood flow index between input variables. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0317359; hereinafter Wilson), in view of Lichty, II et al. (US 2013/0072907; hereinafter Lichty) as applied to claim 8 above, and further in view of Zhang et al. (US 2003/0216681; hereinafter Zhang).

Regarding claim 9, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows wherein the fluid introduction location a fluid has been introduction into the blood vessel at a volumetric fluid flow rate via tube (see abstract; par. [0006], par. [0031], [0040]; see fig. 3A), wherein the ultrasound unit is adapted to determine locations a respective ultrasound image of the inner lumen of the blood vessel at an imaging location being behind the respective introduction location with respect to the flow direction of the blood within the blood vessel (see par. [0021], [0022], [0023]), wherein the speckle density determination unit is adapted to determine for each ultrasound image a respective speckle density value being indicative of the level of the speckle density in the respective ultrasound image (see par. [0036], [0037] [0042], [0043], [0045], [0047], [0048]), wherein the blood flow rate determination unit is adapted to determine several blood flow values being inductive of several volumetric blood flow rates based on the determined several speckle density values and the volumetric fluid flow values (see abstract; par. [0031], [0044]). 
But, Wilson fails to explicitly state that the introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate, and the tube having several tube opening located along the length of the tube. 
Lichty discloses an ultrasound visualization of intravascular device.  Lichty teaches introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate (see par. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of introduction of the fluid into the blood vessel is with a known volumetric fluid flow rate in the invention of Wilson, as taught by Lichty, to prevent unnecessary overflow or undertreatment of media within the vein. 
But, Wilson and Lichty fail to explicitly state the tube having several tube opening located along the length of the tube.
Zhang discloses a sheath for use with an ultrasound element.  Zhang teaches the tube having several tube opening located along the length of the tube (see par. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of the tube having several tube opening located along the length of the tube in the invention of Wilson and Lichty, as taught by Zhang, to be able to simultaneously deliver fluid in multiple of location along the vessel. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0317359; hereinafter Wilson), in view of Lichty, II et al. (US 2013/0072907; hereinafter Lichty) as applied to claim 8 above, and further in view of Baumgart (US 2011/0034801).
Regarding claim 12, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows wherein the fluid introduction unit is adapted to introduce a contrast agent as the fluid into the blood vessel (see par. [0027]), but Wilson and Lichty fail to explictly state a contrast agent imaging unit for generating an image of the contrast agent within the blood vessel in order to generate the angiography image. 
Baumgart discloses system for processing angiography and ultrasound imaging data.  Baumgart teaches a contrast agent imaging unit for generating an image of the contrast agent within the blood vessel in order to generate the angiography image (see par. [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized a contrast agent imaging unit for generating an image of the contrast agent within the blood vessel in order to generate the angiography image in the invention of Wilson and Lichty, as taught by  Baumgart, to correct miss-alignment between a detected trajectory of an interventional ultrasound transducer during pullback procedure. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0317359; hereinafter Wilson), in view of Lichty, II et al. (US 2013/0072907; hereinafter Lichty) as applied to claim 13 above, and further in view of Baumgart (US 2011/0034801).
Regarding claim 14, Wilson and Lichty disclose the invention substantially as described in the 103 rejection above, furthermore, Wilson shows wherein a contrast agent is introduced into the blood vessel (see par. [0027]), but Wilson and Lichty fail to explicitly state generating an image of the contrast agent within the blood vessel by a contrast agent imaging unit in order to generate the angiography image. 
Baumgart discloses system for processing angiography and ultrasound imaging data.  Baumgart teaches generating an image of the contrast agent within the blood vessel by a contrast agent imaging unit in order to generate the angiography image (see par. [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized generating an image of the contrast agent within the blood vessel by a contrast agent imaging unit in order to generate the angiography image in the invention of Wilson and Lichty, as taught by  Baumgart, to correct miss-alignment between a detected trajectory of an interventional ultrasound transducer during pullback procedure. 
Allowable Subject Matter

Claims 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Furthermore, the examiner notes that Claims 7 and 11 would need to be rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793